In re Verges, Wade T.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. C, No. 94 — 11670; to the Court of Appeal, First Circuit, No. 2006 CW 0639.
Granted. Considering that the sentence actually imposed is for a term of five years or less, defendant is entitled to post-conviction bail as a matter of law. See La. Code Crim. P. art. 332. Accordingly, the case is remanded to the district court, which is directed to fix post-conviction bail.